Citation Nr: 0218720	
Decision Date: 12/26/02    Archive Date: 01/07/03

DOCKET NO.  02-06 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, 
Texas


THE ISSUES

1. Entitlement to service connection for recurring 
bronchitis and pneumonia.  

2.  Entitlement to an initial disability rating in excess 
of 20 percent for low back strain with early degenerative 
changes.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel




INTRODUCTION

The veteran served on active duty from December 1997 to 
November 2000.  Additionally, he had 4 months and 27 days 
of prior active service.  

The current appeal arose from a May 2001 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas.  That decision granted service 
connection for numerous disorders, to include a low back 
disability, for which a 20 percent disability rating was 
assigned.  Service connection was denied for recurring 
bronchitis and pneumonia.  

The case has been forwarded to the Board of Veterans' 
Appeals (Board) for appellate review.  


REMAND

In a statement received at the Board in December 2002, the 
veteran, through his representative, requested a hearing 
at the RO in Waco, Texas.  It is a basic principle of 
veteran's law that the Board shall decide an appeal only 
after affording the appellant an opportunity for a 
hearing.  38 C.F.R. §§ 7105, 7107 (West 1991 & Supp. 
2002).  He must therefore be scheduled for a hearing and 
notified of the date, time, and location.  

Accordingly, this case is REMANDED to the RO for the 
following development.  

1.  The appellant should be scheduled 
to appear at a hearing at the RO in 
Waco, Texas.  

2.  The local representative of the 
Texas Veterans Commission should be 
given an opportunity to review the 
claims folder, and a reasonable period 
of time in which to prepare to 
represent the veteran at the hearing.

3.  The appellant has the right to 
submit additional evidence and argument 
on the matter or matters the Board has 
remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in 
an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 
2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
final decision of the Board of Veterans' Appeals is 
appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a final decision 
of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2002).




